Case 3:19-cv-00938-TAD-KLH Document 32 Filed 09/17/20 Page 1 of 8 PageID #: 805




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                    MONROE DIVISION

 ANGELA CARAWAY                                    CIVIL ACTION NO. 3:19-00938

 VERSUS                                            JUDGE TERRY A. DOUGHTY

 EMMANUEL BAPTIST CHURCH OF                        MAG. JUDGE KAREN L. HAYES
 RUSTON, LOUISIANA


                                           RULING

        On July 21, 2019, Plaintiff Angela Caraway (“Caraway”) filed suit against her former

 employer, Defendant Emmanuel Baptist Church of Ruston, Louisiana (“Emmanuel Baptist”)

 [Doc. No. 1] based on the Louisiana Employment Discrimination Law (“LEDL”), LA. REV. STAT.

 § 23:323(B)(2), and on the Americans With Disabilities Act (“ADA”), 42 U.S.C. § 12112, et seq.

 To the Complaint, Emmanuel Baptist filed a Motion for Summary Judgment [Doc. No. 20].

 Caraway filed an Opposition [Doc. No. 28], and Emmanuel Baptist filed a Reply [Doc. No. 31].

 For the reasons set forth herein, Emmanuel Baptist’s Motion for Summary Judgment is

 GRANTED IN PART AND DENIED IN PART AS MOOT.

 I.     BACKGROUND

        On June 9, 2012, Caraway was hired by Emmanuel Baptist as a pre-school cook. Caraway

 alleges that in 2016, she was assigned additional maintenance assignments when a maintenance

 worker, Michael Ross, was injured and off work. Caraway maintains that Emmanuel Baptist was

 asked by her for accommodations due to her high blood pressure, rheumatoid arthritis and

 peripheral edema, which caused her problems because of the alleged additional duties. Caraway

 alleges that Emmanuel Baptist refused accommodations. Caraway claims that she was placed on
Case 3:19-cv-00938-TAD-KLH Document 32 Filed 09/17/20 Page 2 of 8 PageID #: 806




 medical leave and in effect fired from her job on May 1, 2018. Caraway claims that Emmanuel

 Baptist has violated the LEDL and the ADA.

        Emmanuel Baptist maintains that it did not assign any additional duties to Caraway.

 Additionally, Emmanuel Baptist maintains Caraway did not ask for accommodations and that she

 was not even fired. They allege that she failed to show back up after medical leave ended.

 Emmanuel Baptist maintains that no accommodations were requested by Caraway and that

 Emmanuel Baptist is not in violation of the LEDL or the ADA.

 II.    LAW AND ANALYSIS

            A. Standard of Review

        Summary judgment is appropriate when the evidence before a court shows “that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

 law.” FED. R. CIV. P. 56(a). A fact is “material” if proof of its existence or nonexistence would

 affect the outcome of the lawsuit under applicable law in the case. Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is “genuine” if the evidence is such

 that a reasonable fact finder could render a verdict for the nonmoving party. Id.

         “[A] party seeking summary judgment always bears the initial responsibility of informing

 the district court of the basis for its motion, and identifying those portions of ‘the pleadings,

 depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,’

 which it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.

 Catrett, 477 U.S. 317, 323 (1986) (quoting Anderson, 477 U.S. at 247). “The moving party may

 meet its burden to demonstrate the absence of a genuine issue of material fact by pointing out that

 the record contains no support for the non-moving party’s claim.” Stahl v. Novartis Pharm. Corp.,

 283 F.3d 254, 263 (5th Cir. 2002). Thereafter, if the non-movant is unable to identify anything in



                                                   2
Case 3:19-cv-00938-TAD-KLH Document 32 Filed 09/17/20 Page 3 of 8 PageID #: 807




 the record to support its claim, summary judgment is appropriate. Id. “The court need consider

 only the cited materials, but it may consider other materials in the record.” Fed. R. Civ. P. 56(c)(3).

         In evaluating a motion for summary judgment, courts “may not make credibility

 determinations or weigh the evidence” and “must resolve all ambiguities and draw all permissible

 inferences in favor of the non-moving party.” Total E & P USA Inc. v. Kerr–McGee Oil and Gas

 Corp., 719 F.3d 424, 434 (5th Cir. 2013) (citations omitted). While courts will “resolve factual

 controversies in favor of the nonmoving party,” an actual controversy exists only “when both

 parties have submitted evidence of contradictory facts.” Little v. Liquid Air. Corp., 37 F.3d 1069,

 1075 (5th Cir. 1994). To rebut a properly supported motion for summary judgment, the opposing

 party must show, with “significant probative evidence,” that a genuine issue of material fact exists.

 Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir. 2000) (emphasis added). “‘If the

 evidence is merely colorable, or is not significantly probative,’ summary judgment is appropriate.”

 Cutting Underwater Tech. USA, Inc. v. Eni U.S. Operating Co., 671 F.3d 512, 517 (5th Cir. 2012)

 (quoting Anderson, 477 U.S. at 248).

        Relatedly, there can be no genuine dispute as to a material fact when a party fails “to make

 a showing sufficient to establish the existence of an element essential to that party’s case, and on

 which that party will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322-23. This

 is true “since a complete failure of proof concerning an essential element of the nonmoving party’s

 case necessarily renders all other facts immaterial.” Id. at 323.

            B. Legal Analysis

        In its Motion for Summary Judgment, Emmanuel Baptist maintains (1) the LEDL does not

 apply; (2) the ADA has a limitation of damages of $50,000.00 for compensatory damages; and




                                                   3
Case 3:19-cv-00938-TAD-KLH Document 32 Filed 09/17/20 Page 4 of 8 PageID #: 808




 (3) Caraway’s claims under the ADA should be dismissed as she cannot make out a claim of

 “disability” and/or that she cannot make out a prima facie case under the ADA.

                1.     LEDL

        Caraway alleges that Emmanuel Baptist is in violation of the LEDL. Emmanuel Baptist

 contends that it is not an “employer” under the LEDL.

        In LA. R.S. § 23:302(2)(b), the term “employer” under the LEDL provides as follows:

                This Chapter shall not apply to the following:. . .

                Employment of an individual by a private educational or religious
                institution or any nonprofit corporation, or the employment by a school,
                college, university, or other educational institution or institution of learning
                of persons having a particular religion if the school, college, university, or
                other educational institution or institution of learning is, in whole or in
                substantial part, owned, supported, controlled, or managed by a particular
                religion or by a particular religious corporation, association, or society, or
                if the curriculum of the school, college, university, other educational
                institution, or institution of learning is directed toward the propagation of a
                particular religion.

        The affidavit of Paul Watts, Senior Pastor, verifies that Emmanuel Baptist is a nonprofit

 religious corporation and that the same is registered as such with the Louisiana Secretary of State

 [Doc. No. 20, Exhibit A]. The school is part of Emmanuel Baptist. Therefore, the LEDL does not

 apply, and Emmanuel Baptist is entitled to judgment as a matter of law dismissing any and all

 claims made against it by Caraway pursuant to the LEDL.

                2.     Disability Under the ADA

        In a discrimination action under the ADA, an employee may either present direct evidence

 that she was discriminated against because of her disability, or, alternatively, proceed under the

 burden-shifting analysis first articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792

 (1973). Roberson v. Iberia Comprehensive Community Health Center, Inc., Civil Action No. 6:19-

 0067, 2020 WL 1930467 (W.D. La. April 21, 2020).

                                                   4
Case 3:19-cv-00938-TAD-KLH Document 32 Filed 09/17/20 Page 5 of 8 PageID #: 809




         Absent direct evidence of discrimination, a plaintiff, under McDonnell, must make a prima

 facie case of discrimination by showing that she (1) has a disability, was regarded as disabled, or

 has a record of disability; (2) was qualified for the job; (3) was subjected to adverse employment

 decision on account of her disability, and (4) she was replaced by or treated less favorably than

 non-disabled employees. EEOC v. Chevron Phillips Chem. Co., L.P., 570 F.3d 606, 615 (5th Cir.

 2009). In cases of alleged failure to accommodate under the ADA, a plaintiff must establish that

 (1) she is a qualified individual with a disability; (2) the disability in its consequential limitations

 were known by the covered employer; and (3) that the employer failed to make a reasonable

 accommodation for such known limitations.

         Both a prima facie case of discrimination and a failure to accommodate under the ADA

 require the plaintiff to prove she had a “disability”. Therefore, in order to prove a violation of the

 ADA or failure to accommodate, Caraway must show she has a “disability” under the ADA.

         The ADA defines a “disability” as “(A) a physical or mental impairment that substantially

 limits one or more major life activities of such individual; (B) a record of such impairment; or (C)

 being regarded as having such an impairment.” 42 U.S.C. § 12102(1). “Major life activities”

 include “caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking,

 standing, lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,

 communicating, and working.” 42 U.S.C. § 12102(2)(A).

         In this case, Caraway alleges she was disabled under the ADA due to peripheral edema,

 rheumatoid arthritis, and high blood pressure.

         Even if a plaintiff has medical diagnosis, the plaintiff must establish how the medical

 diagnosis substantially limits any of her major life activities. Bluestein v. Central Wisconsin

 Anesthesiology, S.C. 986 F. Supp. 2d 937 (W.D. Wis. 2013), affirmed 769 F.3d 944 (7th Cir. 2014).



                                                    5
Case 3:19-cv-00938-TAD-KLH Document 32 Filed 09/17/20 Page 6 of 8 PageID #: 810




 Caraway has provided no medical evidence which support her claim that her diagnosis of high

 blood pressure, rheumatoid arthritis and peripheral edema substantially limited any of her major

 life activities.

           In this case, Caraway claims that she is “substantially impeded in her ability to participate

 in many major life activities and perform her duties at Emmanuel Baptist:” Specifically, she

 claims:

            I have high blood pressure and the blood pressure is critically high. It didn’t get
           that way--Of course, it wasn’t that way when I went there, but I was diagnosed at a
           young age. And then also rheumatoid arthritis which kept me from--I mean, I guess
           over the years, it started to progress and it was keep--I couldn’t lift those
           tables. Swinging that mop was--I don’t know if you’ve ever swung an industrial
           sized mop, but that’s a heavy mop. Toting it upstairs, you know, wash--cleaning
           the bathrooms, bent over, standing on tables, cleaning ceiling fans, windows and
           pulling trash, I mean, no--that--that’s heavy lifting. Also, when the trucks would
           come, I mean, that wasn’t his responsibility, though, that was always mine. But
           those were also--I mean, them boxes, six full cans or glass jars, that’s heavy, heavy,
           and that was impeding a lot of things.


 [Doc. No. 20-4, Caraway Depo., p. 36, ll. 10-24].

           However, there is no medical evidence that supports Caraway’s claim of disability under

 the ADA. The deposition of Caraway’s treating physician, Dr. Jerry Smith, (Exhibit 20-6) does

 not show Caraway was disabled. Dr. Smith treated Caraway from January 2007 through May 2,

 2018. He filled out at least two medical evaluations showing that Caraway was able to work for

 Emmanuel Baptist.        Although Caraway had been diagnosed by Dr. Smith with back pain,

 rheumatoid arthritis, and hypertension, he performed at least two examinations required by

 Emmanuel Baptist to determine whether Caraway was able to perform her duties there. These

 physical exams were done on June 26, 2012, and on April 20, 2015. Both exams showed that

 Caraway was able to perform her work in a childcare center, which involved bending, lifting, and

 standing for long periods of time, etc.

                                                     6
Case 3:19-cv-00938-TAD-KLH Document 32 Filed 09/17/20 Page 7 of 8 PageID #: 811




        Additionally, even after the April 20, 2015 exam was completed, Caraway continued to

 see and be treated by Dr. Smith. She was treated on May 23, 2016; June 26, 2016; August 16,

 2016; September 19, 2016; October 18, 2016; November 16, 2016; February 6, 2017; May 3, 2017;

 November 15, 2017; and on May 2, 2018. As of February 2017, Caraway was having some loss

 of feeling and numbness in her fingers, palms and elbows. However, she did not have any edema

 or weakness in extremities and was not complaining of swelling in her legs or feet. There were no

 work restrictions given by Dr. Smith on any of these visits. Even on the May 2, 2018 visit,

 Caraway was having uncontrolled hypertension; however, there were no work restrictions placed

 on her by Dr. Smith. Caraway was having no edema or weakness in extremities. The bottom line

 is Dr. Smith never put Caraway under any work restrictions for rheumatoid arthritis, high blood

 pressure or edema.     There is no medical testimony that whether Caraway was unable to perform

 the tasks associated with most peoples’ daily lives, and, therefore, there is no medical evidence of

 a “disability” under the ADA.

        This Court finds that based on the evidence submitted, including the medical evidence,

 Caraway has failed to raise a genuine issue of material fact that she is disabled under the ADA.

 Therefore, since Caraway is not able to prove a “disability” under the ADA, all of Caraway’s

 claims against Emmanuel Baptist under the ADA should be dismissed.

                3.      ADA Damages Limitation

        Caraway alleges damages in the amount of $350,000.00. Emmanuel Baptist also moved

 for summary judgment on the issue as to whether Caraway’s compensatory damages are limited

 to $50,000.00, pursuant to 42 U.S.C. § 1981a(b)(3). Having found that Caraway has failed to state

 a claim under the ADA, the Court need not reach this issue. Therefore, to this extent, Emmanuel

 Baptist’s Motion for Summary Judgment is denied as moot.



                                                  7
Case 3:19-cv-00938-TAD-KLH Document 32 Filed 09/17/20 Page 8 of 8 PageID #: 812




 III.   CONCLUSION

        For the reasons stated herein, the Motion for Summary Judgment [Doc. No. 20] filed by

 Emmanuel Baptist is GRANTED IN PART AND DENIED IN PART AS MOOT. To the extent

 that Emmanuel Baptist moves for summary judgment on Caraway’s claims under the LEDL and

 the ADA, the motion is GRANTED, and her claims against Emmanuel Baptist are dismissed, with

 prejudice. To the extent that Emmanuel Baptist moves for summary judgment on the damages cap

 applicable to the ADA, the motion is DENIED AS MOOT.

        MONROE, LOUISIANA, this 17th day of September, 2020.



                                           _________________________________________
                                           TERRY. A DOUGHTY
                                           UNITED STATES DISTRICT JUDGE




                                              8
